DETAILED ACTION
Claims 1-12 allowable. The restriction requirement, as set forth in the Office action mailed on 10/28/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, all claims that would have been withdrawn due to the election of species requirement are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 13-16 directed to an invention non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.
Applicant’s election without traverse of the invention of claims 1-12 in the reply filed 12/21/2021 is acknowledged. 
Applicant's election with traverse of embodiment 100 in the reply filed 12/21/2021 is acknowledged. Because claim 1 is allowable, the election of species requirement is moot and all species have been indicated as allowable. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 8, line 2, “Velcro” has been replaced with --hook and loop fasteners—to avoid a 112(b) rejection for use of a registered trademark. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be Ellis et al (US 5816956). Ellis teaches a trampoline with a tensioned safety net that includes a rebounding mat (inherent to a trampoline), a plurality of poles, and an upper high tension line for maintaining the net around the exercise device (all as seen in FIG 1). Ellis does not teach the critical feature of a lower high tension line removably connected to a mid-section of each pole, wherein a region of the safety net between the upper and lower high tension lines resides at a higher tension than other regions of the safety net. There is not motivation absent improper hindsight to include the missing features with the prior art device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784